724 S.E.2d 521 (2012)
IMT, INC., et al.
v.
CITY OF LUMBERTON, et al.
No. 127A12-1.
Supreme Court of North Carolina.
April 12, 2012.
Lonnie M. Player, Jr., Fayetteville, for IMT, Inc., et al.
James Bryan, for City of Lumberton.
Adam Charnes, Winston-Salem, for IMT, Inc., et al.
Michael A. Grace, Winston-Salem, for IMT, Inc., et al.
The following order has been entered on the motion filed on the 12th of April 2012 by Plaintiffs (IMT, Inc. and E.Z. Access of N.C., LLC) and Defendants (G & M Company, LLC and Daniel Paul Storie):
"Motion Allowed by order of the Court in conference, this the 12th of April 2012."
Plaintiffs and Defendants shall have up to and including the 25th day of May 2012 to file and serve his/her brief with this Court.